     Case 3:19-cv-02799-N Document 11 Filed 02/12/20            Page 1 of 7 PageID 23



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DEANN L. WELLS,                            §
    Plaintiff,                             §
                                           §
v.                                         §      Cause No. 3:19cv02799
                                           §
CLIFFS FINANCE COMPANY, INC.,              §
     Defendant.                            §

             DEFENDANT’S ORIGINAL ANSWER AND COUNTERCLAIM

       COMES NOW Cliffs Finance Company, Inc., Defendant in the above entitled and

enumerated cause of action and makes this, Defendant’s Original Answer, and in support thereof

would respectfully show the Court as follows:

                                   NATURE OF ACTION

       1.     Defendant denies that Defendant violated either the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. § 227 or the Texas Debt Collection Act (“TDCA”)

pursuant to TEX. FIN. CODE § 392. Defendant denies any unlawful conduct.

                               JURISDICTION AND VENUE

       2.     Defendant denies that this Honorable Court has jurisdiction over Plaintiff’s TCPA

claim because 27 U.S.C. § 227(b)(1)(A)(iii) violates the Free Speech Clause of the First

Amendment of the United States Constitution and is unconstitutional both on its face and as

applied to Defendant.

       3.     Defendant denies that this Honorable Court has supplemental jurisdiction over

Plaintiff’s TDCA claim.

       4.     Defendant admits that venue is proper in this Honorable Court.

                                          PARTIES



DEFENDANT’S ORIGINAL ANSWER                                                            PAGE 1
    Case 3:19-cv-02799-N Document 11 Filed 02/12/20                Page 2 of 7 PageID 24



       5.      Defendant admits Plaintiff is a natural person over 18.

       6.      Defendant admits that it is a corporation doing business in Texas.

                         PLAINTIFF’S ALLEGATIONS OF FACT

       7.      Defendant admits that it loaned money to Plaintiff which was not repaid.

       8.      Defendant can neither admit nor deny that Plaintiff and her husband suffered any

financial hardship or intended to file for Chapter 7 bankruptcy. Defendant demands strict proof

thereof.

       9.      Defendant denies the allegations in paragraph 9 of Plaintiff’s Complaint and

demands strict proof thereof.

       10.     Defendant denies the allegations in paragraph 10 of Plaintiff’s Complaint and

demands strict proof thereof.

       11.     Defendant can neither admit nor deny that Plaintiff was the sole subscriber, owner,

possessor, and operator of the cellular telephone ending in 5148. Defendant demands strict proof

thereof.

       12.     Defendant denies the allegations in paragraph 12 of Plaintiff’s Complaint and

demands strict proof thereof.

       13.     Defendant denies the allegations in paragraph 13 of Plaintiff’s Complaint and

demands strict proof thereof.

       14.     Defendant denies the allegations in paragraph 14 of Plaintiff’s Complaint and

demands strict proof thereof.

       15.     Defendant denies the allegations in paragraph 15 of Plaintiff’s Complaint and

demands strict proof thereof.




DEFENDANT’S ORIGINAL ANSWER                                                               PAGE 2
    Case 3:19-cv-02799-N Document 11 Filed 02/12/20                  Page 3 of 7 PageID 25



          16.   Defendant denies the allegations in paragraph 16 of Plaintiff’s Complaint and

demands strict proof thereof.

          17.   Defendant denies the allegations in paragraph 17 of Plaintiff’s Complaint and

demands strict proof thereof.

          18.   Defendant denies the allegations in paragraph 18 of Plaintiff’s Complaint and

demands strict proof thereof.

                          PLAINTIFF’S DAMAGE ALLEGATIONS

          19.   Defendant denies the allegations in paragraph 19 of Plaintiff’s Complaint and

demands strict proof thereof.

          20.   Defendant denies the allegations in paragraph 20 of Plaintiff’s Complaint and

demands strict proof thereof.

          21.   Defendant denies the allegations in paragraph 21 of Plaintiff’s Complaint and

demands strict proof thereof.

          22.   Defendant denies the allegations in paragraph 22 of Plaintiff’s Complaint and

demands strict proof thereof.

                             PLAINTIFF’S TCPA ALLEGATIONS

          23.   Defendant incorporates its answers in paragraphs 1-22 in full as if set forth verbatim

herein.

          24.   Defendant denies the allegations in paragraph 24 of Plaintiff’s Complaint and

demands strict proof thereof. Answering further, this Court lacks subject matter jurisdiction over

this allegation as 27 U.S.C. § 227(b)(1)(A)(iii) violates the Free Speech Clause of the First

Amendment of the United States Constitution and is unconstitutional both on its face and as

applied to Defendant.



DEFENDANT’S ORIGINAL ANSWER                                                                   PAGE 3
    Case 3:19-cv-02799-N Document 11 Filed 02/12/20             Page 4 of 7 PageID 26



       25.     Defendant admits that the definition of “automatic telephone dialing system” is

accurately defined in paragraph 25 of Plaintiff’s Complaint.

       26.     Defendant denies the allegations in paragraph 26 of Plaintiff’s Complaint and

demands strict proof thereof.

       27.     Defendant denies the allegations in paragraph 27 of Plaintiff’s Complaint and

demands strict proof thereof.

       28.     Defendant denies the allegations in paragraph 28 of Plaintiff’s Complaint and

demands strict proof thereof.

       29.     Defendant denies the allegations in paragraph 29 of Plaintiff’s Complaint and

demands strict proof thereof.

       30.     Defendant denies the allegations in paragraph 30 of Plaintiff’s Complaint and

demands strict proof thereof.

       31.     Defendant denies the allegations in paragraph 31 of Plaintiff’s Complaint and

demands strict proof thereof.

       32.     Defendant denies the allegations in paragraph 32 of Plaintiff’s Complaint and

demands strict proof thereof.

       33.     Defendant denies the allegations in paragraph 33 of Plaintiff’s Complaint and

demands strict proof thereof.

       34.     Defendant denies the allegations in paragraph 34 of Plaintiff’s Complaint and

demands strict proof thereof.

       35.     Defendant denies the allegations in paragraph 35 of Plaintiff’s Complaint and

demands strict proof thereof.




DEFENDANT’S ORIGINAL ANSWER                                                           PAGE 4
    Case 3:19-cv-02799-N Document 11 Filed 02/12/20                 Page 5 of 7 PageID 27



       35(a). Defendant denies that Plaintiff is entitled to any relief sought in the unnumbered

paragraph of Plaintiff’s Complaint following paragraph 35.

                            PLAINTIFF’S TDCA ALLEGATIONS

       36.      Defendant incorporates its answers in paragraphs 1-35(a) in full as if set forth

verbatim herein.

       37.      Defendant admits that Plaintiff is a “consumer” as defined by TEX. FIN. CODE §

392.001(1).

       38.      Defendant admits that Defendant is a “debt collector” as defined by TEX. FIN. CODE

§ 392.001(6).

       39.      Defendant admits that Plaintiff owes a consumer debt to Defendant as defined by

TEX. FIN. CODE § 392.001(2).

       40.      Defendant admits that Plaintiff has partially quoted TEX. FIN. CODE § 392.304.

However, Defendant denies that Defendant violated said section and demands strict proof thereof.

       41.      Defendant denies the allegations in paragraph 41 of Plaintiff’s Complaint and

demands strict proof thereof.

       42.      Defendant denies the allegations in paragraph 42 of Plaintiff’s Complaint and

demands strict proof thereof.

       43.      Defendant denies that Plaintiff is entitled to any relief sought in the unnumbered

paragraph of Plaintiff’s Complaint following paragraph 42.

                                  AFFIRMATIVE DEFENSES

       44.      Plaintiff’s Complaint fails to state any actionable claim or cause of action against

this Defendant upon which relief can be granted under any provision of the TCPA, 27 U.S.C. §

227 et seq., under the TDCA, or under any other provision of the United States or Texas



DEFENDANT’S ORIGINAL ANSWER                                                                 PAGE 5
    Case 3:19-cv-02799-N Document 11 Filed 02/12/20                   Page 6 of 7 PageID 28



Constitutions, under state law, under the common law, or under any other statute or legal theory

of any nature whatsoever.

       45.     Pleading in the alternative, as all liability is denied, any attorney’s fees, litigation

expenses or related costs incurred herein by Plaintiff were proximately caused and exacerbated

solely by the acts of Plaintiff and his counsel.

       46.     Pleading in the alternative, as all liability is denied, this Defendant asserts that some

or all of Plaintiff’s claimed damages herein, if any, are speculative and unsupportable and are

insufficient as a matter of law.

               DEFENDANT/COUNTER-CLAIMANT’S COUNTERCLAIM

       47.     On or about May 29, 2019, Plaintiff took out a loan from Defendant/Counter-

claimant in the amount of $400.00, entering into a valid contract to repay the same with $152.00

in interest for a total amount of $552.00.

       48.     Plaintiff wholly failed to repay said loan, breaching her agreement with

Defendant/Counter-claimant.

       49.     As a direct and proximate result of Plaintiff’s failure to pay her voluntarily

undertaken debt, Defendant/Counter-claimant has been damaged in the amount of $553.17.

       50.     Pursuant to TEX. CIV. PRAC. & REM. CODE § 38.001(8), Defendant/Counter-

claimant is entitled to recover a reasonable amount of attorney fees from Plaintiff.

       51.     Defendant/Counter-claimant also demands payment of a reasonable rate of pre-

judgment and post-judgment interest as allowed by Texas law.

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that Plaintiff

take nothing on Plaintiff’s claims.          Defendant/Counter-claimant respectfully prays that

Defendant/Counter-claimant recover $553.17 for Plaintiff/Counter-defendant’s breach of contract



DEFENDANT’S ORIGINAL ANSWER                                                                     PAGE 6
    Case 3:19-cv-02799-N Document 11 Filed 02/12/20                Page 7 of 7 PageID 29



along with pre-judgment and post-judgment interest and reasonable attorney fees.

Defendant/Counter-claimant prays for all further relief to which Defendant/Counter-claimant may

be entitled.

                                                     Respectfully submitted,

                                                     Richardson Law Firm
                                                     118 S. Crockett
                                                     Sherman, Texas 75090
                                                     Tel: (903) 893-7541
                                                     Fax: (903) 893-9585


                                                     By: /s/ Robert E. L. (Ed) Richardson
                                                       Robert E. L. (Ed) Richardson
                                                       SBN: 24007913
                                                       ed@richardsonfirm.net

                                                      /s/Robert E. Richardson, Jr.
                                                        Robert E. Richardson Jr.
                                                        SBN: 16873000
                                                        robert@richardsonfirm.net


                                                     ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 12, 2020, a true and correct copy of the

foregoing was forwarded in accordance with the FEDERAL RULES OF CIVIL PROCEDURE to:

        Marwan R. Daher
        Alexander J. Taylor
        Omar T. Sulaiman
        Sulaiman Law Group, Ltd
        2500 S Highland Ave, Suite 200
        Lombard, IL 60148

                                                     /s/ Robert E. L. (Ed) Richardson
                                                     Robert E. L. (Ed) Richardson




DEFENDANT’S ORIGINAL ANSWER                                                               PAGE 7
